UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GE CHUN WEN
on behalf of himself and others similarly
situated
                                Plaintiff,

                  – against –
                                                                     ORDER
HAIR PARTY 24 HOURS INC. d/b/a Hair                          15 Civ. 10186 (ER)
& Spa Party 24 Hours; HAIR 24 HOURS,
INC. d/b/a Hair & Spa Party 24 Hours;
JIHEE SPROCH KIM a/k/a Jenny Kim
a/k/a Ji Xi Kin and JIN WOO AHN a/k/a
Jinu Sproc,
                                Defendants.


Ramos, D.J.:

       �is action was commenced in the Southern District on January 10, 2016 with the

ﬁling of the Complaint (see Docket No. 1).

       �e Summons to the Complaint against HAIR PARTY 24 HOURS INC. d/b/a

Hair & Spa Party 24 Hours; HAIR 24 HOURS, INC. d/b/a Hair & Spa Party 24 Hours,

JIHEE SPROCH KIM a/k/a Jenny Kim and John Doe was issued on January 25, 2016

(see Docket No. 6).

       Corporate Defendant HAIR PARTY 24 HOURS INC. d/b/a Hair & Spa Party 24

Hours was properly served the Summons on April 6, 2016 and the proof of service of

ﬁled on April 8, 2016 (see Docket No. 14). Corporate Defendant HAIR 24 HOURS, INC.

d/b/a Hair & Spa Party 24 Hours was properly served the Summons on April 6, 2016 and

the proof of service of ﬁled on April 8, 2016 (see Docket No. 13).

       Individual Defendant JIHEE SPROCH KIM a/k/a Jenny Kim was properly served

the Summons on April 6, 2016 and the proof of service was ﬁled on April 8, 2016 (see
Docket No. 12). Individual Defendant John Doe was properly served on April 6, 2016

and the proof of service was ﬁled on April 12, 2016 (see Docket No. 15).

       Plaintiﬀ ﬁled his Request for Certiﬁcate of Default stating that the HAIR PARTY

24 HOURS INC. d/b/a Hair & Spa Party 24 Hours; and HAIR 24 HOURS, INC. d/b/a

Hair & Spa Party 24 Hours; JIHEE SPROCH KIM a/k/a Jenny Kim, and John Doe were

properly served and failed to appear on August 23, 2016 (see Docket No. 16).

       �e Clerk’s Certiﬁcate against HAIR PARTY 24 HOURS INC. d/b/a Hair & Spa

Party 24 Hours; and HAIR 24 HOURS, INC. d/b/a Hair & Spa Party 24 Hours; JIHEE
SPROCH KIM a/k/a Jenny Kim, and John Doe was entered on October 12, 2016 (see

Docket No. 17).

       �e Plaintiﬀ ﬁled Amended Complaint on November 18, 2016 and corrected the

Individual Defendant JIHEE SPROCH KIM a/k/a Jenny Kim to JIHEE SPROCH KIM

a/k/a Jenny Kim a/k/a Ji Xi Kin and corrected the Individual Defendant John Doe to JIN

WOO AHN a/k/a Jinu Sproch (see Docket No. 18). Subsquently the Plaintiﬀ proposed

the amended Summons on November 29, 2016 (see Dockek No. 20) and the amended

Summons was issued on Novembe 30, 2016 (see Docket No. 21).

       Corporate Defendant HAIR PARTY 24 HOURS INC. d/b/a Hair & Spa Party 24

Hours was properly served the Summons on December 9, 2016 and the proof of service

of ﬁled on December 21, 2016 (see Docket No. 23). Corporate Defendant HAIR 24

HOURS, INC. d/b/a Hair & Spa Party 24 Hours was properly served the Summons on

Deember 9, 2016 and the proof of service of ﬁled on December 21, 2016 (see Docket No.

22).

       Individual Defendant JIHEE SPROCH KIM a/k/a Jenny Kim a/k/a Ji Xi Kin was

properly served the Summons on December 27, 2016 and the proof of service was ﬁled

on January 9, 2017 (see Docket No. 25). Individual Defendant JIN WOO AHN a/k/a Jinu

Sproch was properly served on December 27, 2016 and the proof of service was ﬁled on

January 9, 2017 (see Docket No. 24).


                                           2
         Plaintiﬀ ﬁled his Request for Certiﬁcate of Default stating that the Defendants

HAIR PARTY 24 HOURS INC. d/b/a Hair & Spa Party 24 Hours; HAIR 24 HOURS,

INC. d/b/a Hair & Spa Party 24 Hours; JIHEE SPROCH KIM a/k/a Jenny Kim a/k/a Ji

Xi Kin and JIN WOO AHN a/k/a Jinu Sproch were properly served and failed to appear

on June 7, 2017 (see Docket No. 26).

         �e Clerk’s Certiﬁcate against HAIR PARTY 24 HOURS INC. d/b/a Hair & Spa

Party 24 Hours; and HAIR 24 HOURS, INC. d/b/a Hair & Spa Party 24 Hours; JIHEE

SPROCH KIM a/k/a Jenny Kim a/k/a Ji Xi Kin, and JIN WOO AHN a/k/a Jinu Sproch
was entered on June 29, 2017 (see Docket No. 27).

         On January 3, 2019, Plaintiﬀ properly ﬁled a motion for default judgment, Doc.

32, and on June 27, 2019, Plaintiﬀ properly ﬁled a motion for attorneys’ fees, Doc. 34.

On December 6, 2019, the Court held a show-cause hearing at which only counsel for

Plaintiﬀ appeared.
                                      CONCLUSION
         Accordingly, Plaintiﬀ’s motion for default judgment is GRANTED. �e Clerk of

Court is respectfully directed to refer this matter to the assigned magistrate judge, Judge

Debra C. Freeman, for an inquest into damages and proper attorneys’ fees.


It is SO ORDERED.


Dated:    December 6, 2019
          New York, New York

                                                          Edgardo Ramos, U.S.D.J.




                                              3
